Opinion issued September 23, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00730-CV
                          ———————————
                       I-10 COLONY, INC., Appellant
                                       v.
CHAO KUAN LEE, LI YANG LEE, AND LI HSIANG CHANG, Appellees


      On Appeal from the 151st District Court of Harris County, Texas
                    Trial Court Cause No. 2014-08459


                         MEMORANDUM OPINION

      Appellant, I-10 Colony, Inc. filed an Unopposed Motion to Consolidate

Appeals.   The above-referenced appellate cause number 01-14-00730-CV was

opened in error by the Clerk of this Court. 01-14-00730-CV has the same trial

court case number as 01-14-00718-CV, involves the exact same parties and issues,

and the notice of appeal is from the same interlocutory order.     No harm or
prejudice will result to either party from the consolidation and dismissal of this

duplicate appeal. We grant the motion to consolidate and dismiss appellate cause

number 01-14-00730-CV. The appeal will continue under cause number 01-14-

00718-CV. We dismiss all other pending motions as moot.


                                 PER CURIAM


Panel consists of Justices Massengale, Brown, and Huddle.




                                        2